 
Exhibit 10.1
 
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL
(i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE PARENT OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
PARENT TO THE EFFECT THAT REGISTRATION UNDER THE SECURITIES ACT IS NOT REQUIRED
IN CONNECTION WITH SUCH PROPOSED TRANSFER. THIS LEGEND SHALL BE ENDORSED UPON
ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE OR ANY SHARES OF COMMON STOCK ISSUED
UPON CONVERSION OF THIS NOTE.
 
THIS NOTE IS ENTITLED TO THE BENEFIT OF THAT CERTAIN SECURITY AGREEMENT, DATED
AUGUST 26, 2002, BY AND AMONG JLM SA, THE PARENT AND JLM CHEMICALS, INC. IN
FAVOR OF THE PAYEE (THE “SECURITY AGREEMENT”) AND THE DEED OF TRUST, DATED
AUGUST 26, 2002, OF JLM REALTY, INC. IN FAVOR OF THE PAYEE (THE “DEED OF
TRUST”).
 

--------------------------------------------------------------------------------

 
JLM REALTY, INC.
 
JLM INDUSTRIES (SOUTH AFRICA) (PROPRIETARY) LIMITED
 
August 26, 2002
 
$2,000,000
 
SECURED PROMISSORY NOTE
 
JLM Realty, Inc. (“JLM Realty”), a North Carolina corporation and a wholly-owned
subsidiary of JLM Industries, Inc. (the “Parent”) and JLM Industries (South
Africa) (Proprietary) Limited (“JLM SA”), a company organized under the laws of
South Africa and a wholly-owned subsidiary of the Parent (JLM SA and JLM Realty
are collectively referred to herein as the “Borrowers” and each individually as
a “Borrower”), for value received, hereby promise, jointly and severally, to pay
to the order of The Philip S. Sassower 1996 Charitable Remainder Annuity Trust
(the “Payee”) on December 31, 2002 (the “Maturity Date”), the principal sum of
Two Million Dollars ($2,000,000) or such lesser principal amount as shall at
such time be outstanding hereunder (the “Principal Amount”). Each payment by the
Borrowers pursuant to this Note shall be made without set-off or counterclaim
and shall be made in lawful currency of the United States of America and in
immediately available funds. Interest on this Note shall accrue on the Principal
Amount outstanding from time to time at a rate per annum computed in accordance
with Section 2 hereof, provided, that after the Maturity Date or upon an Event
of Default, the rate of interest applicable to the unpaid Principal Amount and
accrued interest shall be 4% in excess of that otherwise applicable pursuant to
Section 2 of this Note, but in no event in excess of the Maximum Rate provided
in Section 2B of this Note.





--------------------------------------------------------------------------------

 
Accrued and unpaid interest shall commence on the date hereof and be payable
upon maturity (whether at the Maturity Date, by acceleration or otherwise) and
after maturity until paid in full (after as well as before judgment), on demand.
All computations of interest hereunder shall be made based on the actual number
of days elapsed in a year of 360 days (including the first day but excluding the
last day during which any such Principal Amount is outstanding). The Principal
Amount of this Note together with interest accrued and unpaid thereon shall be
payable on the Maturity Date unless this Note is prepaid in accordance with
Section 1 hereof.
 
The amount of all repayments of principal, interest rates applicable thereto and
interest accrued thereon shall be recorded on the records of the Parent or the
Borrowers and, prior to any transfer of, or any action to collect on, this Note,
shall be endorsed on this Note. Any such recordation or endorsement shall
constitute prima facie evidence of the accuracy of the information so recorded
or endorsed, but the failure to record any such amount or rate shall not limit
or otherwise affect the obligations of the Borrowers hereunder to make payments
of principal or interest when due. All payments by the Borrowers hereunder shall
be applied first to pay any interest which is due, but unpaid, then to reduce
the Principal Amount.
 
The Parent and the Borrowers (i) waive presentment, demand, protest or notice of
any kind in connection with this Note and (ii) agree to pay to the holder
hereof, on demand, all costs and expenses (including reasonable legal fees and
expenses) incurred in connection with the enforcement and collection of this
Note.
 
1.  Payment Terms.    A. Optional.    The Borrowers may prepay the Principal
Amount of this Note, in whole or in part and without penalty, at any time prior
to the Maturity Date.
 
B.  Mandatory.    If, prior to the Maturity Date, the Borrowers or the Parent
consummates one or more financings or one or more sales of assets (other than in
the ordinary course of business consistent with past practice), or a combination
of both, which provide at least an aggregate of $1,000,000 in gross proceeds,
then the Borrowers or the Parent, as applicable, shall be required to
immediately apply 50% of the Excess Proceeds (as defined below) to the Principal
Amount and accrued interest then outstanding under this Note. Notwithstanding
the foregoing, in the event that, prior to the Maturity Date: (A) the Parent
consummates the sale of any shares of the capital stock of JLM SA, in one or
more transactions, the Parent shall be required to immediately apply 75% of the
Excess Proceeds received in connection with such sale to the Principal Amount
and accrued interest then outstanding under this Note; and (B) JLM SA
consummates one or more sales of assets, JLM SA shall be required to immediately
apply 75% of the Excess Proceeds received in connection with such sale or sales
to the Principal Amount and accrued interest then outstanding under this Note.
For purposes hereof, “Excess Proceeds” shall mean all proceeds received by the
Parent or a Borrower (in connection with one or more financings or one or more
sales of assets) net of transaction costs related to such sale or financing, but
only to the extent the Parent or the Borrower is not required by existing
agreements to apply any of the proceeds to reduce outstanding debt to its senior
lenders.
 
C.  After Maturity Date.    In consideration of the benefits conferred upon the
Parent by the loan represented by this Note and the financial accommodation
extended by the Payee, in the event that the Borrowers do not pay the Principal
Amount and accrued interest on this Note in full on or prior to the Maturity
Date, the Payee shall be entitled to the right to



2



--------------------------------------------------------------------------------

 
purchase up to 1,666,666 shares (the “Warrant Shares”) of the Parent’s common
stock, par value $0.01 per share (“Common Stock”), as evidenced by a Warrant
(the “Warrant”) which shall be issued on the date of this Note and shall be in
the form attached hereto as Exhibit A.
 
2.  Computation of Interest.
 
A.  Base Interest Rate.    Except as expressly set forth herein, the outstanding
Principal Amount shall bear interest at the rate per annum equal to the interest
rate applicable to the amounts due by the Parent pursuant to the Promissory
Note, dated as of June 28, 2001, by the Parent in favor of GATX Capital
Corporation in the original principal amount of $7,135,000 (the “GATX Note”),
which interest rate shall be adjusted from time to time in the same manner that
the interest rate applicable to the GATX Note is adjusted pursuant to the terms
thereof.
 
B.  Maximum Rate.    In the event that it is determined by final order of a
court or governmental authority that, under the laws relating to usury
applicable to the Borrowers or the indebtedness evidenced by this Note, the
interest charges and fees payable by the Borrowers in connection herewith or in
connection with any other document or instrument executed and delivered in
connection herewith cause the effective interest rate applicable to the
indebtedness evidenced by this Note to exceed the maximum rate allowed by law
(the “Maximum Rate”), then such interest shall be recalculated for the period in
question and any excess over the Maximum Rate paid with respect to such period
shall be credited, without further agreement or notice, to the Principal Amount
outstanding hereunder to reduce said balance by such amount with the same force
and effect as though the Borrowers had specifically designated such extra sums
to be so applied to principal and the Payee had agreed to accept such extra
payment(s) as a premium-free prepayment. All such deemed prepayments shall be
applied to the principal balance payable at maturity.
 
3.  Representations of the Parent and the Borrowers.
 
The Parent and the Borrowers hereby jointly and severally represent and warrant
to the Payee as follows:
 
A.  Organization and Standing.    The Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to conduct its business as presently
conducted and as proposed to be conducted by it and to enter into and perform
(to the extent applicable to the Parent) this Note, the Warrant, the Security
Agreement and the Deed of Trust (collectively, the “Principal Transaction
Documents”) and any related documents and agreements and to carry out the
transactions contemplated hereby and thereby. JLM Realty is a corporation duly
organized, validly existing and in good standing under the laws of the State of
North Carolina and has full corporate power and authority to conduct its
business as presently conducted and as proposed to be conducted by it and to
enter into and perform the Principal Transaction Documents applicable to it and
any related documents and agreements and to carry out the transactions
contemplated hereby and thereby. JLM SA is a company duly organized, validly
existing and in good standing under the laws of South Africa and has full
corporate power and authority to conduct its business as presently conducted and
as proposed to be conducted by it and to enter into and perform the Principal
Transaction Documents applicable to it and any related documents and agreements
and



3



--------------------------------------------------------------------------------

 
to carry out the transactions contemplated hereby and thereby. The Parent, the
Borrowers and each other Subsidiary (as defined below) are duly qualified and in
good standing in each jurisdiction in which the character or location of its
properties or nature of its business makes such qualification necessary.
 
B.  Capitalization.    The authorized and outstanding capital stock of the
Parent is as described in the Parent’s Annual Report on Form 10-K for the year
ended December 31, 2001 (the “Annual Report”) and Quarterly Report on Form 10-Q
for the three months ended June 30, 2002 (“Quarterly Report”, and collectively
with the Annual Report, the “SEC Documents”). The Parent has heretofore
delivered to Payee a true and complete copy of the Annual Report and the
Quarterly Report. Except as set forth in the SEC Documents or as set forth
pursuant to this Note, (i) no subscription, warrant, option, convertible
security or other right (contingent or otherwise) to purchase or acquire any
shares of capital stock of the Parent is authorized or outstanding, (ii) there
is no commitment of the Parent to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidence of indebtedness or assets of the
Parent, and (iii) the Parent has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as provided in the SEC Documents, no person or entity is
entitled to (i) any preemptive or similar right with respect to the issuance of
any capital stock of the Parent, or (ii) any rights with respect to the
registration of any capital stock of the Parent under the Securities Act.
 
C.  Subsidiaries.    On the date hereof, the Parent has eight (8) Subsidiaries:
JLM Realty, JLM SA, JLM Marketing, Inc., JLM International, Inc., JLM Industries
(Europe) B.V., JLM Chemicals Canada, Inc, JLM Chemicals, Inc. and JLM (Ind),
Inc. As used herein, the term “Subsidiary” shall mean any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are owned directly or indirectly through one or more intermediaries, or both, by
the Parent.
 
D.  Issuance of Shares.    The issuance, sale and delivery of this Note, the
Warrant Shares and the shares of Common Stock issuable upon conversion of the
Note (the “Conversion Shares”) in accordance with the terms hereof have been
duly authorized by all necessary corporate action on the part of the Parent and
the Borrowers, and the Warrant Shares and the Conversion Shares, when issued,
sold and delivered against payment therefor in accordance with the provisions of
this Note and the Warrant, will be duly and validly issued, fully paid and
nonassessable and will not be issued in violation of any preemptive or similar
rights. The Parent will issue the Warrant Shares, upon exercise of the Warrant
in accordance with the terms thereof, and the Conversion Shares, upon conversion
of the Note in accordance with the terms hereof, free and clear of all Liens (as
defined in Section 4.B(iii) hereof).
 
E.  Authority.    The execution, delivery and performance by the Parent and the
Borrowers of the Principal Transaction Documents and any related documents and
agreements have been duly authorized by all necessary corporate action, and the
Principal Transaction Documents and any related documents and agreements have
been duly executed and delivered by the Parent and the Borrowers. The Principal
Transaction Documents and related agreements



4



--------------------------------------------------------------------------------

 
constitute valid and binding obligations of the Parent and the Borrowers
enforceable against the Parent and the Borrowers in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law). The
execution, delivery and performance of the Principal Transaction Documents and
any related documents and agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not violate any provision of law
applicable to the Parent or any Subsidiary and do not and will not conflict with
or result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, the certificate of incorporation or bylaws of the
Parent or any Subsidiary, or any indenture, lease, agreement or other instrument
to which the Parent or any Subsidiary is a party or by which it or any of its
properties or assets is bound, or any decree, judgment, order, statute, rule or
regulation applicable to the Parent or any Subsidiary.
 
F.  Governmental Consents.    No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
governmental authority is required on the part of the Parent or any Subsidiary
in connection with the execution and delivery of the Principal Transaction
Documents and any related documents and agreements or the other transactions
contemplated hereby or thereby, except for such filings as shall have been made
prior to and shall be effective on and as of the date hereof, if any.
 
G.  Litigation.    There is no action, suit, proceeding or investigation
pending, or threatened, against the Parent or any Subsidiary which questions the
validity of the Principal Transaction Documents and any related documents and
agreements or the right of the Parent and the Borrowers to execute, deliver and
perform any of the foregoing, or which might result, either individually or in
the aggregate, in any material adverse change in the assets, results of
operations, conditions (financial or otherwise), net worth, business or
prospects of the Parent and its Subsidiaries taken as a whole (a “Material
Adverse Change”).
 
H.  Property and Assets.    Each of the Parent and its Subsidiaries has good
title to all of its properties and assets, including all properties and assets
reflected in the financial statements included with the SEC Documents, except
those disposed of since the date thereof in the ordinary course of business
consistent with past practice, and none of such properties or assets is subject
to any mortgage, pledge, lien, security interest, lease, charge, claim or
encumbrance other than those the material terms of which are described in the
SEC Documents.
 
I.  Compliance.    Each of the Parent and its Subsidiaries has, in all material
respects, complied with all laws, regulations and orders applicable to its
present and proposed business as described in the SEC Documents and has all
permits, consents, approvals, authorizations, orders, registrations,
qualifications and licenses (“Licenses”) of and from all public, regulatory or
governmental agencies and bodies necessary to own its properties and conduct its
existing and proposed business and is in compliance in all material respects
with such Licenses.
 
J.  Financial Statements.    The financial statements included in the SEC
Documents present fairly in all material respects the financial position,
results of operations and changes in financial position of the Parent as of the
dates and for the periods indicated in



5



--------------------------------------------------------------------------------

 
conformity with generally accepted accounting principles consistently applied
(“GAAP”) during such periods. As of December 31, 2001, the Parent did not have
any direct or indirect indebtedness, liability, claim, loss, damage, deficiency
or obligation, whether fixed or unfixed, liquidated or unliquidated, secured or
unsecured, contingent or otherwise of a kind required by GAAP to be set forth on
a financial statement or in the notes thereto (“Liabilities”) that were not
fully and adequately reflected on or reserved against the Parent’s balance sheet
at such date included in the Annual Report (the “Balance Sheet”). Except as
disclosed in the Quarterly Report, since December 31, 2001, the Parent has not
incurred any Liability, other than Liabilities incurred in the ordinary course
of business, none of which, individually or in the aggregate, are material.
 
K.  Absence of Certain Changes.    Except as disclosed in the SEC Documents,
since December 31, 2001, each of the Parent and its Subsidiaries has conducted
its business in the ordinary and usual course consistent with past practices and
has not (i) transferred to any other person, corporation or entity any
Intellectual Property (as hereinafter defined), except for licenses granted by
the Parent or any Subsidiary to third parties in the ordinary course of business
consistent with past practices, (ii) made any loan, advance, capital
contribution or investment in any person or entity, (iii) terminated or amended
in any material respect any material contract to which the Parent or such
Subsidiary is a party or by which it is bound, (iv) increased the compensation
payable to any employee of the Parent or such Subsidiary except in the ordinary
course of business, consistent with past practice, (v) suffered any material
damage, destruction or other loss (whether or not covered by insurance)
affecting its business or assets, (vi) made any material change in its business
policies, (vii) taken any action or agreed to take any action which, if taken
prior to the date hereof, would have made any representation or warranty herein
untrue, or (viii) suffered any Material Adverse Change.
 
L.  No Defaults.    Neither the Parent nor any Subsidiary is in default and, to
the knowledge of the Parent and the Borrowers, no other party is in default, nor
does there exist any event that, with notice or lapse of time or both, would
constitute a default or give rise to rights of termination, under any material
agreement or other instrument to which the Parent or any Subsidiary is a party
or by which it or its properties are bound. All such agreements and instruments
are valid, subsisting in full force and effect and binding on the parties.
 
M.  Intellectual Property.    Except as disclosed in the SEC Documents, the
Parent owns (or is authorized to use), free and clear of any Liens, all patents,
trademarks, copyrights, service marks, trade secrets, manufacturing and process
know-how, processes, unpatented inventions, technical information, technology,
designs and other intellectual property utilized in the conduct of its business
as described in the Annual Report (the “Intellectual Property”). To the Parent’s
knowledge, the Intellectual Property does not infringe upon the rights of
others.
 
N.  Accuracy.    None of the representations and warranties contained herein or
in the Security Agreement, nor any of the statements made in SEC Documents
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.



6



--------------------------------------------------------------------------------

 
O.  Full Disclosure.    There is no fact or circumstance which the Parent and
the Borrowers have not disclosed to Payee in writing that could reasonably be
expected to result in a Material Adverse Change.
 
4.  Covenants of Parent and the Borrowers.
 
A.  Affirmative Covenants.    The Parent and the Borrowers covenant and agree
that, so long as this Note shall be outstanding, they will each perform the
obligations set forth in this Section 4A (it being agreed that these covenants
shall apply equally to the Parent, the Borrowers and each other Subsidiary as if
fully set forth herein):
 
(i)  Taxes and Levies.    The Parent will file when due all federal, state and
local income tax returns and will promptly pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon the Parent or upon
its income and profits, or upon any of its property, before the same shall
become delinquent, and will discharge when due all claims for labor, materials
and supplies which, if unpaid, might become a lien or charge upon any material
properties of the Parent or any material part thereof, provided, however, that
the Parent shall not be required to pay and discharge any such tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and the Parent shall set aside on its books
adequate reserves in accordance with GAAP with respect to any such tax,
assessment, charge, levy or claim so contested;
 
(ii)  Maintenance of Existence.    The Parent will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to the Parent;
 
(iii)  Maintenance of Property.    The Parent will maintain, preserve, protect
and keep its material property used or useful in the conduct of its business in
good repair, working order and condition, and from time to time make all needful
and proper repairs, renewals, replacements and improvements thereto as shall be
reasonably required in the conduct of its business;
 
(iv)  Insurance.    The Parent will, to the extent necessary for the operation
of its business, keep adequately insured by financially sound reputable
insurers, all property of a character usually insured by similar corporations
and carry such other insurance as is usually carried by similar corporations;
 
(v)  Books and Records.    The Parent will at all times keep true and correct in
all material respects its books, records and accounts reflecting all of its
business affairs and transactions in accordance with GAAP. Such books and
records shall be open at reasonable times and upon reasonable notice to the
inspection of the Payee or its agents;
 
(vi)  Notice of Certain Events.    The Parent will give prompt written notice
(with a description in reasonable detail) to the Payee of:



7



--------------------------------------------------------------------------------

 
(a)  the occurrence of any Event of Default (as defined in Section 5) or any
event which, with the giving of notice or the lapse of time, would constitute an
Event of Default;
 
(b)  the occurrence of any litigation, arbitration or governmental investigation
or proceeding not previously disclosed by the Parent to the Payee in writing
which has been instituted or, to the knowledge of the Parent, is threatened,
against the Parent or to which any of its properties, assets or revenues is
subject which, if adversely determined, would reasonably be expected to result
in a Material Adverse Change;
 
(c)  the occurrence of any event of default or any event which, with the giving
of notice or the lapse of time, would constitute an event of default under any
document or instrument evidencing or governing any indebtedness of the Parent in
the principal amount exceeding $25,000 or the delivery of any notice effecting
the acceleration of any such indebtedness;
 
(d)  any material development which shall occur in any litigation, arbitration
or governmental investigation or proceeding previously disclosed by the Parent
to the Payee; and
 
(e)  the occurrence of any other circumstance which has a reasonable likelihood
of resulting in a Material Adverse Change;
 
(vii)  Other Obligations.    The Parent will maintain all of its obligations and
agreements material to its business in whatever manner incurred, including but
not limited to obligations for borrowed money or for services or goods
purchased, as they become due in accordance with their terms;
 
(viii)  Compliance with Laws.    The Parent will comply in all material respects
with all applicable federal, state and local laws, rules, regulations and
orders; and
 
(ix)  Licenses and Intellectual Property.    The Parent will maintain in full
force and effect all Licenses and will maintain, preserve and protect all
Intellectual Property necessary to conduct its business.
 
B.  Negative Covenants.    The Parent and the Borrowers covenant and agree that,
so long as this Note shall be outstanding, they will each perform the
obligations set forth in this Section 4B (it being agreed that these
prohibitions, shall apply equally to the Parent, the Borrowers and each other
Subsidiary as if fully set forth herein):
 
i.  Liquidation, Dissolution.    The Parent will not liquidate or dissolve,
consolidate with, or merge into or with, any other corporation or other entity;
 
ii.  Sales of Assets.    The Parent will not sell, transfer, lease or otherwise
dispose of, or grant options, warrants or other rights with respect to all or a
substantial part of its properties or assets to any person or entity;



8



--------------------------------------------------------------------------------

 
(iii)  Liens.    The Parent will not create, incur, assume or suffer to exist
any mortgage, pledge, hypothecation, assignment, security interest, encumbrance,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any financing lease)
(each, a “Lien”) upon any of its property, revenues or assets, whether now owned
or hereafter acquired, except:
 
(a)  Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;
 
(b)  Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business (1) for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or (2)
relating to property of the Parent which is not material in value or is not
material to the conduct of the business of the Parent;
 
(c)  judgment Liens which, to the extent not covered by insurance, do not exceed
$50,000 or which are in existence less than 30 days after the entry thereof or
with respect to which execution has been stayed; and
 
(d)  Liens of GATX Capital Corporation and Congress Financial Corporation
pursuant to existing credit agreements with such senior lenders.
 
(iv)  Redemptions.    The Parent will not redeem or repurchase any outstanding
equity securities of the Parent;
 
(v)  Transactions with Affiliates.    The Parent will not enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property, real or personal, or the rendering of any service, with
any person or entity affiliated with the Parent, except upon terms not less
favorable than would be obtained in a comparable arms-length transaction with
any other person or entity not affiliated with the Parent;
 
(vi)  Additional Indebtedness.    The Parent and the Borrowers will not incur,
create, assume or otherwise become obligated in respect of or permit to be
outstanding at any time any Indebtedness (as hereinafter defined), except for
Indebtedness which does not individually or in the aggregate exceed $250,000 at
any time and any Indebtedness of the Parent or the Borrowers existing on or
prior to the date hereof or Indebtedness incurred pursuant to the Parent’s
existing credit agreements with its lenders. As used herein, the term
“Indebtedness” shall mean (a) money borrowed by the Parent or either Borrower
from any person; (b) any indebtedness of the Parent or either Borrower arising
under leases required to be capitalized under GAAP or evidenced by a note, bond,
debenture or similar instrument; (c) any indebtedness of the Parent or either
Borrower arising under purchase money obligations or representing the deferred
purchase price of property and services (other than current trade payables
incurred in



9



--------------------------------------------------------------------------------

 
the ordinary course of the business); and (d) any liability of the Parent or
either Borrower under any guaranty, letter of credit, performance credit or
other agreement having the effect of assuring a creditor against loss.
 
(vii)  Dividends.    The Parent will not: (a) declare or pay any dividends
(other than dividends payable in capital stock) on, (b) apply any property or
assets of the Parent or any Subsidiary to the purchase, redemption or other
retirement of, (c) set apart any sum for the payment of any dividends on or for
the purchase, redemption or other retirement of, or (d) make any other
distribution by reduction of capital or otherwise in respect of, any shares of
any class of capital stock of the Parent or any Subsidiary (other than a
wholly-owned Subsidiary).
 
(viii)  Investments.    The Parent will not make any investment in or capital
contribution to, or make or permit to be outstanding any loan, advance or
extension of credit to or purchase, acquire or incur any liability for the
purchase or acquisition of any business, assets or securities of any person, or
entity except (a) loans, advances and extensions of credit existing on the date
of this Note or made on account of sales on credit in the ordinary course of
business, (b) purchases or acquisitions of assets in the ordinary course of
business consistent with past practice, (c) travel advances in the ordinary
course of business to officers and employees, (d) advances in the ordinary
course of business consistent with past practice to employees or consultants and
(e) temporary cash investments consisting of investments in prime commercial
paper, short-term investment grade securities or certificates of deposit.
 
(ix)  Acquisitions.    The Parent will not acquire an interest in any
corporation, partnership, joint venture or similar entity.
 
5.  Events of Default
 
A.  The term “Event of Default” shall mean any of the events set forth in this
Section 5A:
 
(i)  Non-Payment of Obligations.    The Borrowers fail to pay any principal or
interest on this Note when and as the same shall become due and payable (except
as otherwise provided in Section 1), whether by acceleration or otherwise, for a
period of more than three (3) business days;
 
(ii)  Non-Performance of Affirmative Covenants.    The Parent, the Borrowers or
any other Subsidiary defaults in the due observance or performance of any
covenant set forth in Section 4A, which default shall continue uncured for 10
days;
 
(iii)  Non-Performance of Negative Covenants.    The Parent, the Borrowers or
any other Subsidiary defaults in the due observance or performance of any
covenant set forth in Section 4B;
 
(iv)  Non-Performance of Other Obligations.    The Parent, the Borrowers or any
other Subsidiary defaults in the due observance or performance of any other
material agreement to be observed or performed by it, which default shall
continue uncured for 30 days



10



--------------------------------------------------------------------------------

after written notice thereof specifying such default shall have been given to
the Parent by the holder of this Note (or its agent);
 
(v)  Bankruptcy, Insolvency, etc.    The Parent or either Borrower:
 
(a)  becomes insolvent or admits in writing its inability to pay, its debts as
they become due;
 
(b)  applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Parent or Borrower, as
applicable, or any of its property, or makes a general assignment for the
benefit of creditors;
 
(c)  in the absence of such application, consents or acquiesces in, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Parent or Borrower, as applicable, or for any part of its
property, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 30 days; or
 
(d)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Parent or Borrower, as applicable, and, if such
case or proceeding is not commenced by the Parent or Borrower, as applicable, or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Parent or Borrower, as applicable, or shall result in the
entry of an order for relief or shall remain for 30 days undismissed.
 
(vi)  Breach of Warranty.    Any representation or warranty of the Parent or
Borrowers contained in this Note or any of the other Principal Transaction
Documents is or shall be incorrect in any material respect when made.
 
(vii)  Cross-Acceleration.    Any indebtedness for borrowed money of the Parent,
the Borrowers or any other Subsidiary in an aggregate principal amount exceeding
$1,000,000 (a) shall be duly declared to be or shall become due and payable
prior to the stated maturity thereof, or (b) shall not be paid as and when the
same becomes due and payable, including any applicable grace period.
 
(viii)  Judgments.    A judgment or order for the payment of money is rendered
against the Parent, the Borrowers or any other Subsidiary which, together with
all other such outstanding judgments against the Parent and its Subsidiaries (in
each case to the extent not covered by insurance), exceeds an aggregate of
$100,000, and within 30 days after entry thereof, such judgment shall not have
been vacated, discharged or otherwise satisfied or execution thereof stayed
pending appeal, or, within 30 days after the expiration of any such stay, such
judgment shall not have been discharged or otherwise satisfied.



11



--------------------------------------------------------------------------------

 
(ix)  Change of Control.    There is a Change of Control (as defined herein).
For purposes hereof, a “Change of Control” shall mean the occurrence of any of
the following: (a) an acquisition after the date hereof by an individual or
legal entity or “group” (as defined in Rule 13d promulgated under the Securities
Exchange Act of 1934, as amended), other than the Payee, if in excess of 25% of
the voting securities of the Parent, (b) the replacement of more than one-half
of the members of the Parent’s Board of Directors that is not approved by those
individuals who are members of the Board of Directors on the date hereof, or
successors on a continuing Board of Directors, in one or a series of related
transactions, (c) the merger of the Parent with or into another entity where the
shareholders of the Parent own less than 50% of the outstanding voting power of
the surviving corporation, (d) the consolidation or sale of all or substantially
all of the assets of the Parent in one or a series of related transactions, or
(e) the execution by the Parent of an agreement providing for any of the
foregoing events.
 
B.  Action if Bankruptcy.    If any Event of Default described in clauses (v)(a)
through (d) of Section 5A shall occur, the outstanding Principal Amount of this
Note and all other obligations hereunder shall automatically be and become
immediately due and payable, without notice or demand.
 
C.  Action if Other Event of Default.    If any Event of Default (other than any
Event of Default described in clauses (v)(a) through (d) of Section 5A) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Payee may, upon written notice to the Parent, declare all or any portion of the
outstanding Principal Amount of this Note, together with interest accrued
thereon to be due and payable and any or all other obligations hereunder to be
due and payable, whereupon the full unpaid Principal Amount (or any portion
thereof so demanded), such accrued interest and any and all other such
obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment.
 
D.  Remedies.    In case any Event of Default shall occur and be continuing, the
Payee may proceed to protect and enforce its rights by a proceeding seeking the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of this Note or to enforce any other legal or equitable rights as
such holder shall determine.
 
6.  Conversion of Note.
 
A.  Optional Conversion.    In the event that the Borrowers fail to pay the
Principal Amount and accrued interest on this Note when due, the Payee shall
have the right, at its option, at any time on or after January 1, 2004, to
convert all or any portion of the outstanding Principal Amount of this Note into
shares of Common Stock at a price equal to the Exercise Price, subject to
adjustment as provided in 6B below (the “Conversion Price”).
 
B.  Adjustment of Conversion Price.    The Conversion Price in effect at any
time and the number of shares of Common Stock issuable upon conversion of the
Note shall be subject to adjustment from time to time upon the happening of
certain events as follows:



12



--------------------------------------------------------------------------------

 
(i)  Dividends, Distributions, Subdivisions, Combinations and
Reclassifications.    In case the Parent shall (a) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (b) subdivide or reclassify its outstanding shares of Common Stock into a
greater number of shares, or (c) combine or reclassify its outstanding shares of
Common Stock into a smaller number of shares, the applicable Conversion Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the number of shares determined by multiplying
the Conversion Price by a fraction the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such action and the
denominator of which shall be the number of shares of Common Stock outstanding
after giving effect to such action. Such adjustment shall be made successively
whenever any event listed above shall occur.
 
(ii)  Issuance or Sale of Convertible Securities.    If, at any time while this
Note is outstanding, the Parent issues or sells, or is deemed to have issued or
sold, any shares of Common Stock for a consideration per share less than the
Conversion Price in effect immediately prior to such issuance or sale, then
immediately after such issuance or sale the Conversion Price then in effect
shall be reduced to an amount equal to the consideration per share of Common
Stock in such issuance or sale. If at any time during which this Note is
outstanding the Parent grants, issues or sells any rights, warrants or options
for or to purchase Common Stock or any stock or other securities convertible
into or exchangeable for Common Stock (collectively, the “Convertible
Securities”), and the price per share for which Common Stock is issuable upon
the exercise or conversion of such Convertible Securities is less than the
Conversion Price in effect immediately prior to such grant or issuance, then the
Conversion Price then in effect shall be reduced to an amount equal to the price
per share for which the Common Stock is issuable upon exercise or conversion of
such Convertible Security. Notwithstanding the foregoing, in the event the
Conversion Price is required to be reduced in accordance with this paragraph, if
the aggregate number of shares of Common Stock issuable upon conversion of this
Note would exceed the maximum number of shares of Common Stock which could be
issued without obtaining stockholder approval if and as required pursuant to
Nasdaq Stock Market Rule 4350(i)(C) or (D), then, unless such stockholder
approval shall have been obtained, the Conversion Price shall be reduced only to
the extent that the number of shares of Common Stock issuable upon conversion of
the Note would not exceed such maximum number of shares of Common Stock which
could be issued without obtaining stockholder approval.
 
(iii)  Reorganization of the Parent.    In case of any reclassification or
capital reorganization, or in case of any consolidation or merger of the Parent
with or into another corporation (other than a merger with a subsidiary in which
merger the Parent is the continuing corporation and which does not result in any
reclassification or capital reorganization) or in case of any sale, lease or
conveyance to another corporation of the property of the Parent as an entirety,
the Parent shall, as a condition precedent to such transaction, cause effective
provisions to be made so that the holder of this Note shall have the right
thereafter upon conversion of this Note in accordance with the provisions of
this Section 6, to purchase the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, capital
reorganization, consolidation, merger, sale or conveyance by a holder of the
number of shares of Common Stock which might have been received upon conversion
of this



13



--------------------------------------------------------------------------------

Note immediately prior to such reclassification, consolidation, merger, sale or
conveyance. Any such provision shall include provision for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Note. The Parent shall not effect any such consolidation, merger,
sale, transfer or other disposition, unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Parent)
resulting from such consolidation or merger or the corporation purchasing or
otherwise acquiring such properties shall assume, by written instrument executed
and mailed or delivered to the holder of this Note at the last address of such
holder appearing on the books of the Parent, the obligation to deliver to such
holder such shares of stock, securities, cash or properties as, in accordance
with the foregoing provisions, such holder may be entitled to acquire. The above
provisions of this paragraph shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions. Nothing herein shall be construed as to require the consent
of the holder to any such reorganization, reclassification, consolidation,
merger, sale, transfer or other disposition.
 
(iv)  Other Events.    If any event occurs of the type contemplated by the
provisions of this Section 6.B but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), the Parent’s Board
of Directors shall make appropriate adjustment in the Conversion Price so at to
protect the rights of the Payee or its assigns.
 
(v)  Exceptions.    Notwithstanding anything to the contrary contained herein,
no adjustment shall be made to the Conversion Price in connection with the
issuance, sale or grant of shares of: (A) Common Stock issued in connection with
a stock option plan, (B) Common Stock issued in connection with non-plan options
granted to directors of the Parent, which shall not exceed 100,000 shares in the
aggregate or (C) shares of Common Stock issued upon conversion of this Note.
 
C.  Mechanics of Conversion.    Before the Payee shall be entitled to convert
this Note into Conversion Shares, the Payee shall surrender the Note, duly
endorsed, at the office of the Parent, and shall give written notice to the
Parent at its principal corporate office, of the election to convert the same
and shall state therein the name or names in which the certificate or
certificates for the Conversion Shares are to be issued. The Parent shall, as
soon as practicable thereafter, issue and deliver to the Payee, or to the
nominee or nominees of Payee, a certificate or certificates for the number of
Conversion Shares to which such holder shall be entitled as aforesaid. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of the Note to be converted, and the
person or persons entitled to receive the Conversion Shares issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of such date.
 
D.  Cash Payments.    No fractional shares (or scrip representing fractional
shares) of Common Stock shall be issued upon conversion of this Note. In the
event that the conversion of the Principal Amount of this Note would result in
the issuance of a fractional share of Common Stock, the Parent shall pay a cash
adjustment in lieu of such fractional share to the holder of this Note based
upon the Conversion Price. Upon the surrender of this Note, accrued and unpaid
interest on the Principal Amount of this Note shall be paid by the Parent to the
holder of this Note through the Conversion Date.



14



--------------------------------------------------------------------------------

 
E.  Stamp Taxes, etc.    The Parent shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of shares of Common
Stock upon conversion of this Note; provided, however, that the Parent shall not
be required to pay any taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificate for such shares in a
name other than that of the holder of this Note.
 
F.  Validity of Stock.    All shares of Common Stock which may be issued upon
conversion of this Note shall, upon issuance by the Parent in accordance with
the terms of this Note, be validly issued, free from all taxes and liens with
respect to the issuance thereof (other than those created by the holders), and
free from any pre-emptive or similar rights and shall be fully paid and
non-assessable.
 
G.  Reservation of Shares.    The Parent covenants and agrees that it will at
all times have authorized and reserved, solely for the purpose of such possible
conversion, out of its authorized but unissued shares, a sufficient number of
shares of its Common Stock to provide for the exercise in full of the conversion
rights contained in this Note.
 
H.  Notice of Certain Transactions.    In case at any time:
 
(i)  The Parent shall declare any dividend upon, or other distribution in
respect of, its Common Stock; or
 
(ii)  The Parent shall offer for subscription to the holders of its Common Stock
any additional shares of stock of any class or any other securities convertible
into shares of stock or any rights to subscribe thereto; or
 
(iii)  There shall be any capital reorganization or reclassification of the
capital stock of the Parent, or a sale of all or substantially all of the assets
of the Parent, or a consolidation or merger of the Parent with another
corporation; or
 
(iv)  There shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Parent; or
 
(v)  The Parent shall issue any shares of capital stock or any security
convertible into or exercisable or exchanged for shares of capital stock of the
Parent,
 
then, in any one or more of said cases, the Parent shall cause to be mailed to
the registered holder of this Note at the earliest practicable time (and, in any
event not less than 20 days before any record date or other date set for
definitive action), written notice of the date on which the books of the Parent
shall close or a record shall be taken for such dividend, distribution or
subscription rights or such reorganization, reclassification, sale, issuance,
consolidation, merger or dissolution, liquidation or winding-up shall take
place, as the case may be. Such notice shall also set forth such facts as shall
indicate the effect of such action (to the extent such effect may be known at
the date of such notice) on the Conversion Price and the kind and amount of the
shares of stock and other securities and property deliverable upon the
conversion of this Note. Such notice shall also specify the date as of which the
holders of the Common Stock of record shall participate in said dividend,
distribution or subscription rights or shall be entitled to exchange



15



--------------------------------------------------------------------------------

their Common Stock for securities or other property deliverable upon such
reorganization, reclassification, sale, consolidation, merger or dissolution,
liquidation or winding-up, as the case may be.
 
7.  Amendments and Waivers.
 
A.  The provisions of this Note may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Parent, the Borrowers and the Payee.
 
B.  No failure or delay on the part of the Payee in exercising any power or
right under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Parent or either Borrower in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Payee shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
C.  To the extent that the Borrowers make a payment or payments to the Payee,
and such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
D.  After any waiver, amendment or supplement under this section becomes
effective, the Parent shall mail to the holder of this Note a copy thereof.
 
8.  Miscellaneous
 
A.  Registered Holder.    The Parent and the Borrowers may consider and treat
the person in whose name this Note shall be registered as the absolute owner
thereof for all purposes whatsoever (whether or not this Note shall be overdue)
and the Parent and the Borrowers shall not be affected by any notice to the
contrary. In case of transfer of this Note by operation of law, the transferee
agrees to notify the Parent of such transfer and of its address, and to submit
appropriate evidence regarding such transfer so that this Note may be registered
in the name of the transferee. This Note is transferable only on the books of
the Parent or the Borrowers by the holder hereof, in person or by attorney, on
the surrender hereof, duly endorsed. Communications sent to any registered owner
shall be effective as against all holders or transferees of the Note not
registered at the time of sending the communication.
 
B.  Governing Law.    This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflicts of law. Sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York shall apply to this Note and the Parent and Borrowers
hereby waive any right to stay or dismiss



16



--------------------------------------------------------------------------------

on the basis of forum non conveniens any action or proceeding brought before the
courts of the State of New York sitting in New York County or of the United
States of America for the Southern District of New York and hereby submit to the
jurisdiction of such courts.
 
C.  Notices.    Unless otherwise provided, all notices required or permitted
under this Note shall be in writing and shall be deemed effectively given (i) on
the day delivered or transmitted to the party to be notified in the case of
notices delivered by hand or by facsimile, (in the event confirmation is
received) (ii) upon confirmed delivery by Federal Express or other nationally
recognized courier service providing next-business-day delivery, or (iii) three
business days after deposit with the United States Postal Service, by registered
or certified mail, postage prepaid and addressed to the party to be notified, in
each case at the address set forth below, or at such other address as such party
may designate by written notice to the other party (provided that notice of
change of address shall be effective upon receipt by the party to whom such
notice is addressed).
 
If sent to Payee, notices shall be sent to the following address:
 
The Philip S. Sassower 1996 Charitable Remainder Annuity Trust
c/o Mr. Philip Sassower
135 East 57th Street
New York, New York 10022
Tel: (212) 759-1909
Fax: (212) 319-4930
 
with a copy to:
 
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attn.: David M. Warburg, Esq.
Tel: (212) 895-2240
Fax: (212) 895-2900
 
If sent to the Parent or the Borrowers, notices shall be sent to the following
address:
 
JLM Industries, Inc.
8675 Hidden River Parkway
Tampa, FL 33637
Attn.: Chief Financial Officer
Tel.: (813) 632-3300
Fax: (813) 632-3301
 
D.  Waiver of Jury Trial.    THE PAYEE, THE PARENT AND THE BORROWERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION



17



--------------------------------------------------------------------------------

WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE, THE PARENT OR THE
BORROWERS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING
THIS NOTE.
 
E.  Expenses.    The Parent will pay (i) upon receipt of the proceeds of the
loan represented by this Note (A) all out-of-pocket expenses of the Payee in
connection with the preparation, execution and delivery of the Principal
Transaction Documents and related documents and agreements and the transactions
contemplated hereby and thereby, including reasonable fees and disbursements of
counsel to the Payee and (B) an additional $75,000 in payment of past due
amounts payable to counsel for the Payee in connection with prior legal services
rendered to or for the benefit of the Parent, (ii) all out-of-pocket expenses in
connection with the preparation, execution and delivery of any waiver, amendment
or consent by the Payee relating to this Note, including reasonable fees and
disbursements of counsel to the Payee, and (iii) all costs of obtaining
performance under any of the Principal Transaction Documents by the Parent and
all costs of collection in respect to this Note, which costs shall include
reasonable counsel fees and expenses.
 
F.  Rights, Remedies Cumulative.    The rights and remedies of the Payee under
the Principal Transaction Documents shall be cumulative and not exclusive of any
rights or remedies which it would otherwise have, and no failure or delay by the
Payee in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
 
 
[Signatures Follow]



18



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parent and the Borrowers have caused this Note to be
signed in their name by their duly authorized officers.
 
 
JLM INDUSTRIES, INC.
 
By:
 
/s/    FORD PEARSON        

--------------------------------------------------------------------------------

   
Ford Pearson
Secretary

 
 
JLM REALTY, INC.
 
By:
 
/s/    FORD PEARSON        

--------------------------------------------------------------------------------

   
Ford Pearson
Secretary

 
 
JLM INDUSTRIES (SOUTH AFRICA)
(PROPRIETARY) LIMITED
 
By:
 
/s/    FORD PEARSON        

--------------------------------------------------------------------------------

   
Ford Pearson
Secretary



19